DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/01/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the structural member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There has been a “structural support member” introduced in previous claims. For examination purposes, it will be interpreted that the applicant intended to say “the structural support member.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw (US 4992917 A) in view of Sprung (US 4996791 A).
Regarding claim 1, Earnshaw teaches a structural lighting system (Figure 1) that can be used in a greenhouse, comprising: 
a structural support member having a longitudinal length and at least two outward sides and an inward side (Figure 1, Col. 2 lines 21-50; structural member = light reflector 10, outward facing portion = panels 12, inward facing portion = interior sides of panels facing interior 20), the structural support member being configured to support an outer light transmissive environmental barrier of a greenhouse (Col. 5 lines 41-50; can be used in a greenhouse environment wherein traditional greenhouses have light transmissive barriers), the at least two outward sides having a reduced light blocking shape as compared to the inward side (Figure 1; panels 12 are configured in a light blocking shape); and 
a light source coupled to the structural support member, the light source being arranged to emit light from the inward side (Figure 1, Col. 2 lines 42-49; light source 22 emits light from interior 20).
explicitly teach a light transmissive barrier of a greenhouse to which the structural member is connected to.
Sprung teaches a greenhouse with a light transmissive barrier to which structural components the interior of the greenhouse are connected to (Figure 3, Col. 3 line 66 - Col. 4 line 7; shell 12 of greenhouse is 95% light translucent; Col. 5 lines 5-13 providing a natural refraction of natural light downward towards plants; Figure 3, to which the internal mist generation system 48 is connected to).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural lighting system taught by Earnshaw with the light transmissive barrier taught by Sprung as it is well known in the art to utilize a light transmissive barrier for a greenhouse structure in order to allow for maximum sunlight to penetrate through to the interior of the greenhouse to maximize the growth benefits for the plants.
Regarding claim 4, Earnshaw as modified above teaches the light source coupled to the inward side of the structural support member (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to inward side of top panel 13).
Regarding claim 9, Earnshaw as modified above teaches the claimed invention except for wherein the light source is integral with the structural support member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the light source integral with the structural member in order to prevent the possibility of the light source becoming unattached from the structural member and falling onto the plants below causing damage, since it has been held that forming in one piece an article which has formerly 
Regarding claim 10, Earnshaw as modified above teaches wherein a barrier is supported on the outward sides of the structural member (Figure 1, Col. 2 lines 42-49, Col. 5 lines 41-50; connected to ceiling in for example a greenhouse). 
The modified reference teaches the limitations of claim 1 and further Sprung teaches a light transmissive environmental barrier that is supported by structures inside the greenhouse (Figure 3, Col. 3 line 66 - Col. 4 line 7; shell 12 of greenhouse is 95% light translucent; Col. 5 lines 5-13 providing a natural refraction of natural light downward towards plants; Figure 3, to which the internal mist generation system 48 is connected to).
Regarding claim 11, Earnshaw as modified above teaches at least one outward side of the structural support member having an angled surface that directs sunlight at a downward angle (Earnshaw: Figure 1, Col. 2 lines 21-50; outward facing portion = panels 12 angled). The modified reference teaches the limitations of claim 10 and further Sprung teaches wherein the light transmissive environmental barrier has a refractive index that directs sunlight at a downward angle (Sprung: Figure 3, Col. 3 line 66 - Col. 4 line 7; angled shell 12 of greenhouse is 95% light translucent; Col. 5 lines 5-13 providing a natural refraction of natural light downward towards plants). When combined, the angled surface of Earnshaw’s structural support member and the refractive index barrier of Sprung’s greenhouse will, in combination, direct sunlight at a downward angle.
Regarding claim 12, Earnshaw teaches greenhouse structure with a lighting structure (Col. 5 lines 41-50; can be used in a greenhouse environment), comprising: 

a structural support member having a longitudinal length and at least two outward sides and an inward side (Figure 1, Col. 2 lines 21-50; structural member = light reflector 10, outward facing portion = panels 12, inward facing portion = interior sides of panels facing interior 20), the structural member supports a light transmissive environmental barrier (Col. 5 lines 41-50; can be used in a greenhouse environment wherein traditional greenhouses have light transmissive barriers), the outward at least two outward sides having a reduced light blocking shape as compared to the inward side (Figure 1; panels 12 are configured in a light blocking shape); and 
a light source coupled to the structural support member, the light source being arranged to emit light from the inward side (Figure 1, Col. 2 lines 42-49; light source 22 emits light from interior 20).
Earnshaw does not teach a plurality of structural members and explicitly teach a light transmissive barrier to which the structural member is connected to.
Sprung teaches a greenhouse with a light transmissive barrier to which structural components the interior of the greenhouse are connected to (Figure 3, Col. 3 line 66 - Col. 4 line 7; shell 12 of greenhouse is 95% light translucent; Col. 5 lines 5-13 providing a natural refraction of natural light downward towards plants; Figure 3, to which the internal mist generation system 48 is connected to).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural lighting system taught by Earnshaw with the light transmissive barrier taught by Sprung as it is well known in the art to utilize a light 
Earnshaw as modified above teaches the claimed invention except for a plurality of structural members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of structural members in order to accommodate a larger greenhouse area and to provide a way to increase the volume of plants the greenhouse system can handle, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 20,.
Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw (US 4992917 A) in view of Sprung (US 4996791 A) as applied to claim 1 and 12 above, and further in view of Appeldorn et al. (US 5261184 A).
Regarding claim 2, Earnshaw as modified above in claim 1 teaches wherein at least one of the outward sides is shaped to reflect light at a downward angle (Figure 1, Col. 2 lines 42-49; panels 12 with reflective coating 30 configured to reflect light from light source 22 downward; implicitly implies that sunlight would also be capable of being reflected downward).
Earnshaw does not explicitly teach reflecting sunlight downward.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the greenhouse and lighting structure taught by Earnshaw with the capability of reflecting sunlight downward as taught by Appeldorn in order to provide the plants with increased natural sunlight to promote growth.
Regarding claim 3, Earnshaw as modified above teaches wherein at least one of the outward sides is oriented in a building structure to reduce an outward reflectance of sunlight (Col. 5 lines 41-50; for use in a greenhouse environment; Figure 1, Col. 2 lines 42-49; panels 12 with reflective coating 30 configured to reflect light from light source 22 downward).
Regarding claim 13, Earnshaw as modified above in claim 12 teaches wherein at least one of the outward sides is shaped to reflect light at a downward angle (Figure 1, Col. 2 lines 42-49; panels 12 with reflective coating 30 configured to reflect light from light source 22 downward; implicitly implies that sunlight would also be capable of being reflected downward) 
Earnshaw does not explicitly teach reflecting sunlight downward.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the greenhouse and lighting structure taught by Earnshaw with the capability of reflecting sunlight downward as taught by Appeldorn in order to provide the plants with increased natural sunlight to promote growth.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw (US 4992917 A) in view of Sprung (US 4996791 A) as applied to claim 1 and 12 above, and further in view of Amiya (US 20190165221 A1).
Regarding claim 5, Earnshaw as modified above in claim 1 teaches the light source coupled in a longitudinal area on the inward side of the structural support member along at least a portion of its longitudinal length (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to a portion of the longitudinal length of the inward side of top panel 13).
Earnshaw does not teach the light source coupled to a recess.
Amiya teaches a light source that is coupled to a recess of a larger body (Paragraph [0035]; light emitting element 10 formed in a depression of a molded body 40).

Regarding claim 15, Earnshaw as modified above in claim 12 teaches the light source coupled in a longitudinal area on the inward side of the structural support member along at least a portion of its longitudinal length (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to a portion of the longitudinal length of the inward side of top panel 13).
Earnshaw does not teach the light source coupled to a recess.
Amiya teaches a light source that is coupled to a recess of a larger body (Paragraph [0035]; light emitting element 10 formed in a depression of a molded body 40).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural member taught by Earnshaw with the light source attachment to a recess as taught by Amiya in order to provide a more secure form of attachment to prevent the light source from falling onto the plants below causing damage.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw (US 4992917 A) in view of Sprung (US 4996791 A) as applied to claim 1 and 12 above, and further in view of Appeldorn et al. (US 5261184 A) and Amiya (US 20190165221 A1).
Regarding claim 6, Earnshaw as modified above in claim 1 teaches the light source coupled in a longitudinal area on the inward side of the structural support member along at least a portion of its longitudinal length (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to a portion of the longitudinal length of the inward side of top panel 13), 
Earnshaw does not explicitly teach reflecting sunlight downward and the light source coupled to a recess.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the greenhouse and lighting structure taught by Earnshaw with the capability of reflecting sunlight downward as taught by Appeldorn in order to provide the plants with increased natural sunlight to promote growth.
Amiya teaches a light source that is coupled to a recess of a larger body (Paragraph [0035]; light emitting element 10 formed in a depression of a molded body 40).
I would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural member taught by Earnshaw with the light source attachment to a recess as taught by Amiya in order to provide a more secure form of attachment to prevent the light source from falling onto the plants below causing damage.
Regarding claim 16, Earnshaw as modified above in claim 12 teaches the light source coupled in a longitudinal area on the inward side of the structural support member along at least a portion of its longitudinal length (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to a portion of the longitudinal length of the inward side of top panel 13), 
Earnshaw does not explicitly teach reflecting sunlight downward and the light source coupled to a recess.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the greenhouse and lighting structure taught by Earnshaw with the capability of reflecting sunlight downward as taught by Appeldorn in order to provide the plants with increased natural sunlight to promote growth.
Amiya teaches a light source that is coupled to a recess of a larger body (Paragraph [0035]; light emitting element 10 formed in a depression of a molded body 40).
I would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural member taught by Earnshaw with the light source attachment to a recess as taught by Amiya in order to provide a more secure form of attachment to prevent the light source from falling onto the plants below causing damage.
Claims 7-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw (US 4992917 A) in view of Sprung (US 4996791 A), Amiya (US 20190165221 A1), and Appeldorn et al. (US 5261184 A) as applied to claims 6 and 16 above, and further in view of Phillips (US 6131363 A).
Regarding claim 7, Earnshaw as modified above in claim 6 does not teach wherein the longitudinal length of the structural support member is oriented approximately parallel to an East-West direction.
Phillips teaches a greenhouse system in which the structure has a longitudinal length that is oriented approximately parallel to an East-West direction (Figure 1, Claims 10, 18-20; greenhouse arranged to face the equator therefore the longitudinal direction of the greenhouse is running parallel to east-west).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural member taught by Earnshaw with the parallel to east-west configuration taught by Phillips in order to allow the entry of low angled winter sunlight to maximize the light provided to the plants (Phillips: Claims 10, 18-20).
Regarding claim 8, Earnshaw as modified above in claim 7 teaches wherein at least one of the outward sides is angled or curved along the longitudinal length so as to reflect light into a structure in which the structural support member is a part of (Figure 1, Col. 2 lines 42-49; angled panels 12 with reflective coating 30 configured to reflect light from light source 22 downward into the area where the plants are located).
Earnshaw does not explicitly teach reflecting sunlight downward.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the greenhouse and lighting structure taught by Earnshaw 
Regarding claim 17, Earnshaw as modified above in claim 16 does not teach wherein the longitudinal length of the structural support member is oriented approximately parallel to an East-West direction.
Phillips teaches a greenhouse system in which the structure has a longitudinal length that is oriented approximately parallel to an East-West direction (Figure 1, Claims 10, 18-20; greenhouse arranged to face the equator therefore the longitudinal direction of the greenhouse is running parallel to east-west).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the structural member taught by Earnshaw with the parallel to east-west configuration taught by Phillips in order to allow the entry of low angled winter sunlight to maximize the light provided to the plants (Phillips: Claims 10, 18-20).
Regarding claim 18, Earnshaw as modified above in claim 17 teaches wherein at least one of the outward sides is angled or curved along the longitudinal length so as to reflect light into a structure in which the structural support member is a part of (Figure 1, Col. 2 lines 42-49; angled panels 12 with reflective coating 30 configured to reflect light from light source 22 downward into the area where the plants are located).
Earnshaw does not explicitly teach reflecting sunlight downward.
Appeldorn teaches an optical system wherein sunlight is reflected at a downward angle (Col. 6 lines 32-45; optical system 38 reflect sunlight downwardly).

Regarding claim 19, Earnshaw as modified above in claim 18 teaches the claimed invention except for wherein the light source is integral with the structural support member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the light source integral with the structural member in order to prevent the possibility of the light source becoming unattached from the structural member and falling onto the plants below causing damage, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding claim 1 that Earnshaw does not teach “the at least two outward sides having a reduced light blocking shape as compared to the inward side,” is not found persuasive. 
Firstly, the limitation “a reduced light blocking shape as compared to the inward side” is an extremely vague limitation that does not provide any actual structure. There’s no explicit definition given to what is or isn’t “a light blocking shape” and what makes something more or less of a “light blocking shape,” therefore the interpretation of this can be extremely broad. 
	Secondly, Applicant argues using the definition of panels (Earnshaw teaches panels) as a flat piece of material comprising major surfaces essentially parallel and distinctly greater than the minor surfaces. Applicant uses this definition to then say because Earnshaw teaches panels, it does not teach “the at least two outward sides having a reduced light blocking shape as compared to the inward side.” This argument is directed towards limitations that are not present in the claim. Nowhere in the claim is there a recitation that the outward and inward sides cannot be panels and/or flat. It merely states the vague limitation of “reduced light blocking shape,” in which, as explained above, and does not indicate anywhere that the “shape” cannot be a panel and/or flat. There is no support that Earnshaw does not teach this limitation.  
Applicant’s argument regarding claim 1 that Earnshaw does not teach “the light source being arranged to emit light from the inward side,” is not found persuasive. 
Applicant argues that because Earnshaw teaches light that “comes from within the interior of the light fixture” and therefore is distinct from and does not teach “the light source being arranged to emit light from the inward side.” Earnshaw clearly teaches in Figure 1, Col. 2 lines 42-49, a light source 22 emits light from interior 20 which appropriately reads on the present claim limitations. The issue that the Applicant is arguing that Earnshaw’s light is disposed within light structure is directed towards a structure that is not presently claim. Nowhere in the claim is there a limitation requiring the light source to be located externally. 
Applicant’s argument regarding claims 11 and 20 that Earnshaw in view of Sprung does not teach “at least one outward side of the structural support member having an angled surface that in combination with the refractive index directs sunlight at a downward angle,” is not found persuasive. 
When Earnshaw is combined with Sprung, the lighting structure of Earnshaw is disposed within the greenhouse of Sprung with the refractive index surface. Earnshaw teaches the outward sides of the structural support member having an angled surface that directs sunlight at a downward angle (Figure 1, Col. 2 lines 21-50; outward facing portion = panels 12 angled). Sprung teaches a greenhouse with a refractive surface designed to direct sunlight downwards (Figure 3, Col. 3 line 66 - Col. 4 line 7; angled shell 12 of greenhouse is 95% light translucent; Col. 5 lines 5-13 providing a natural refraction of natural light downward towards plants). When these teachings are combined, and the support structure of Earnshaw (with its angled surface directing sunlight downwards) is disposed inside the greenhouse of Sprung (with its refractive surface designed to direct sunlight downward), it is inherent that these two refractive structures would work in combination together. Natural sunlight would refract off of both surfaces and both surfaces would simultaneously work in combination to direct light downward.
Applicant’s argument regarding claims 5-6 and 15-16 that Earnshaw in view of Sprung and Amiya does not teach “the light source is positioned in a longitudinal recess in the inward 
Applicant simply argues that Amiya teaches the chemistry and wavelength characteristics of a light emitter and fluorescent materials used to convert the wavelengths of the light produced, and that is why is does not teach the limitation. This has nothing to do with the citations of Amiya that the examiner relied on to teach this limitation. As provided in the rejection above, Earnshaw teaches the light source coupled to the inward side of the structural member (Figure 1, Col. 2 lines 42-49; light source 22 connected to a shaft 24 attached to inward side of top panel 13). Amiya teaches a light source that is coupled to a recess of a larger body (Paragraph [0035]; light emitting element 10 formed in a depression of a molded body 40). When combined, these references teach the present claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughes (US 11083140 B1), Engberg (US 9404636 B1), Stragnola (US 6042250 A), and Gawad (US 5025356 A).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                         /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642